USCA4 Appeal: 22-6520      Doc: 8        Filed: 11/29/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6520


        CALVIN EDDIE SIZEMORE,

                            Petitioner - Appellant,

                     v.

        HAROLD CLARKE, Director,

                            Respondent - Appellee.



        Appeal from the United States District Court for the Western District of Virginia, at
        Roanoke. James P. Jones, Senior District Judge. (7:21-cv-00331-JPJ-PMS)


        Submitted: November 22, 2022                                Decided: November 29, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Dismissed by unpublished per curiam opinion.


        Calvin Eddie Sizemore, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6520         Doc: 8      Filed: 11/29/2022     Pg: 2 of 2




        PER CURIAM:

               Calvin Eddie Sizemore seeks to appeal the district court’s order dismissing as

        untimely his 28 U.S.C. § 2254 petition. See Gonzalez v. Thaler, 565 U.S. 134, 148 & n.9

        (2012) (explaining that § 2254 petitions are subject to one-year statute of limitations,

        running from latest of four commencement dates enumerated in 28 U.S.C. § 2244(d)(1)).

        The order is not appealable unless a circuit justice or judge issues a certificate of

        appealability. 28 U.S.C. § 2253(c)(1)(A). A certificate of appealability will not issue

        absent “a substantial showing of the denial of a constitutional right.”          28 U.S.C.

        § 2253(c)(2). When, as here, the district court denies relief on procedural grounds, the

        prisoner must demonstrate both that the dispositive procedural ruling is debatable and that

        the petition states a debatable claim of the denial of a constitutional right. Gonzalez, 565

        U.S. at 140-41 (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

               We have independently reviewed the record and conclude that Sizemore has not

        made the requisite showing. Accordingly, we deny a certificate of appealability and

        dismiss the appeal. We dispense with oral argument because the facts and legal contentions

        are adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                       DISMISSED




                                                     2